KAUGER, Justice,
with whom LAVENDER and ALMA WILSON, Justices, join, concurring in part and dissenting in part:
I agree with the majority that the applicant, Jack Rogers Bard, Jr. (attorney/Bard) has not shown by clear and convincing evidence his fitness for reinstatement to the practice of law.1 Rule 11.1(e), Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A2 providing that an applicant may not file an application for reinstatement within one year of this Court’s order denying an earlier application for reinstatement results in disparate treatment of applicants. Therefore, I dissent from that portion of the majority opinion holding that the denial of the attorney’s petition for reinstatement is effective as of the date of the Court’s order.
The Okla. Const, art. 5, § 513 preserves equality between citizens who are similarly situated.4 All attorneys seeking reinstatement are similarly situated — each applicant seeks readmission to his/her profession. Under Rule 1.11(e), each applicant, previously turned down for readmission, is left to rely upon the speed with which the wheels of justice turn to determine the date upon which a reapplication may be made. A time table which relies upon the date of an order entered by this Court results in disparate treatment among applicants. Because of the workload of the Court or the Bar Association, some applicants may receive immediate review of an application for reinstatement while others, like the attorney here, may not benefit from a ruling of this Court for a year after their applica*894tion for reinstatement is filed.5
In reinstatement proceedings, this Court functions as a licensing court exercising its original jurisdiction. Recommendations made by the trial panel are advisory in nature.6 Here, the trial panel recognized the possibility for disparity. Its recommendation that the attorney’s time for filing a second application for reinstatement run from the date he filed the original application for reinstatement should be followed. I would amend Rule 1.11(e) to reflect the opinion I express today.

.Rule 11.4, Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A provides in pertinent part:
"An applicant for reinstatement must establish affirmatively that, if readmitted or if the suspension from practice is removed, the applicant’s conduct will conform to the high standards required of a member of the Bar. The severity of the original offense and the circumstances surrounding it shall be considered in evaluating an application for reinstatement. The burden of proof, by clear and convincing evidence, in all such reinstatement proceedings shall be on the applicant. An applicant seeking such reinstatement will be required to present stronger proof of qualifications than one seeking admission for the first time. The proof presented must be sufficient to overcome the Supreme Court’s former judgment adverse to the applicant. Feelings of sympathy toward the applicant must be disregarded....”


. Rule 11.1(e), Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A provides:
"The applicant shall not be permitted to file an application for reinstatement, after disbarment or resignation pending investigation or disciplinary proceedings, within five (5) years of the effective date of the order of the Court disbarring the applicant or accepting the resignation, nor shall any applicant be permitted to file an application for reinstatement within one (1) year after the Supreme Court has denied an earlier application.”


. The Okla. Const, art. 5, § 51 provides:
"The Legislature shall pass no law granting to any association, corporation, or individual any exclusive rights, privileges, or immunities within this State.”


. Kimery v. Public Serv. Co., 622 P.2d 1066, 1071 (Okla.1980).


. Here, the attorney filed for reinstatement on May 31, 1991.


. State ex rel. Oklahoma Bar Ass’n v. Samara, 683 P.2d 979, 984 (Okla.1984).